Exhibit 10(i)(5)
Schedule 4.4
Schedule of Subsidiaries, Partnerships and Affiliates of Universal Forest
Products, Inc.

                          Location of Chief     Subsidiary   Jurisdiction  
Executive Office   Capital Stock Owned By
Universal Forest Products Holding Company, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products Eastern Division, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products Holding Company, Inc.
Universal Forest Products Western Division, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products Texas Limited Partnership
  Michigan   Grand Rapids, MI   General Partner is Universal Forest Products
Western Division, Inc. (1%)
 
              Limited Partner is Universal Forest Products Holding Company, Inc.
(99%)
D&R Framing Contractors, L.L.C. (50% owned)
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Universal Truss, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Consumer Products, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Euro-Pacific Building Materials, Inc.
  Oregon   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products Reclamation Center, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products of Canada, Inc.
  Canada   Quebec, Canada   Universal Forest Products, Inc.
U.F.P Mexico Holdings, S. de R.L. de C.V.
  Mexico   Grand Rapids, MI   Universal Forest Products, Inc.
Pinelli Universal, S. de R.L. de C.V. (50% owned)
  Mexico   Durango, Mexico   U.F.P Mexico Holdings, S. de R.L. de C.V.
UFP Insurance Ltd.
  Bermuda   Hamilton, Bermuda   Universal Forest Products, Inc.
UFP Real Estate, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products of Modesto L.L.C.
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Tresstar, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
UFP Ventures, Inc.
  Michigan   Grand Rapids, MI   Universal Consumer Products, Inc.
UFP Ventures II, Inc.
  Michigan   Grand Rapids, MI   Universal Consumer Products, Inc.
UFP Transportation, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Advanced Component Systems LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
UFP Framing LLC
  Michigan   Grand Rapids, MI   Universal Forest Products, Inc.
Universal Forest Products RMS, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
UFP Framing of Florida, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Treating Services of Minnesota, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Norpac Construction, L.L.C. (75% owned)
  Nevada   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Indianapolis Real Estate LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Shawnlee Construction LLC (80% owned)
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
D & L Framing, LLC (50% owned)
  Nevada   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Western Building Professionals, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Western Building Professionals of California, Inc.
  Michigan   Grand Rapids, MI   Western Building Professionals, LLC
Western Building Professionals of California II Limited Partnership
  Michigan   Grand Rapids, MI   General Partner is Western Building
Professionals of California, Inc. (2%)
 
              Limited Partner is Western Building Professionals, LLC (98%)
Aljoma Holding Company, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Atlantic Building Professionals, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Euro-Pacific International Corp
  Oregon   Grand Rapids, MI   Euro-Pacific Building Materials, Inc.
Maine Ornamental, LLC
  Michigan   Grand Rapids, MI   Universal Consumer Products, Inc.
Midwest Framing, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Pinelli Universal TKT, S. de R.L. de C.V. (75% owned)
  Mexico   Tecate, Mexico   Universal Truss, Inc. (50%)
 
              Pinelli Universal, S. de R.L. de C.V. (50%)
Shepardville Construction, LLC (80% owned)
  Michigan   Grand Rapids, MI   Shawnlee Construction LLC
TKT Real Estate, S. de R.L. de C.V. (50% owned)
  Mexico   Tecate, Mexico   Universal Forest Products, Inc.
Universal Forest Products Eastern Purchasing, Inc.
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Universal Forest Products Western Purchasing, LLC
  Michigan   Grand Rapids, MI   Universal Forest Products Western Division, Inc.
Gulf Coast Components, LLC (50% owned)
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
United Lumber & Reman, LLC (50% owned)
  Michigan   Grand Rapids, MI   Universal Forest Products Eastern Division, Inc.
Aljoma Lumber, Inc. 1
  Florida   Grand Rapids, MI   Aljoma Holding Company, LLC

      1  
Assumes closing of acquisition occurs February 12, 2007

 





--------------------------------------------------------------------------------



 



Schedule 4.5
Schedule of Material Litigation and Contingent Obligations
NONE

 





--------------------------------------------------------------------------------



 



Schedule 4.12
List of Existing Environmental Conditions

                      Amount Accrued           for Remediation   Subsidiary  
Location of Facility   as of 12/30/06    
Universal Forest Products Eastern Division, Inc.
           
 
           
 
  Auburndale, Florida   $ 40,218  
 
  Elizabeth City, North Carolina   $ 1,220,375  
 
  Stockertown, Pennsylvania   $ 151,921  
 
  Janesville, Wisconsin   $ 61,695  
 
           
Universal Forest Products Western Division, Inc.
           
 
           
 
  Thornton, California   $ 123,716  
 
           
Aljoma Lumber, Inc. 1
             
 
  Ponce, Puerto Rico   $ 750,000  
 
  Medley, Florida   $ 1,750,000  
 
         
 
           
Total
      $ 4,097,925  
 
         

      1  
Assumes closing of acquisition occurs February 12, 2007

 





--------------------------------------------------------------------------------



 



SCHEDULE 5.2(d)
Existing Liens
Liens and interests described in the following filings:
DEBTOR: UNIVERSAL FOREST PRODUCTS HOLDING COMPANY, INC.
Filing with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
2004155598-1
  8-4-04   Orig   Weyerhaeuser Company   All southern yellow pine softwood
lumber which contains the mill number of a Weyerhaeuser mill or Weyerhaeuser
contract mill with the Southern Pine Inspection Bureau grade stamp

 





--------------------------------------------------------------------------------



 



DEBTOR: UNIVERSAL FOREST PRODUCTS EASTERN DIVISION, INC.
Filings with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
D876209
  2-20-02   Orig   Computer Sales International, Inc.   Specific leased
equipment
40859C
  7-10-02   Asgn   First Bank of Highland Park    
2002036928-4
  12-16-02   Orig   Fifth Third Bank, Western Michigan   Specific leased
equipment
2002039531-6
  12-18-02   Orig   Fifth Third Bank, Western Michigan   Specific leased
equipment
2002039591-2
  12-18-02   Orig   Fifth Third Bank, Western Michigan   Specific leased
equipment
2003007079-0
  1-10-03   Orig   Fifth Third Bank, Chicago   Specific leased equipment
2003107491-5
  6-4-03   Orig   Fifth Third Leasing Co.   Specific leased equipment
2003107524-6
  6-4-03   Orig   Fifth Third Leasing Co.   Specific leased equipment
2003172853-2
  9-11-03   Orig   Universal Forest Products RMS, LLC   All purchased accounts
and related instruments, chattel paper, payment intangibles, notes and contract
rights
2004078494-7
  4-19-04   Orig   Fifth Third Leasing Co.   Specific leased equipment
2004078495-9
  4-19-04   Orig   Fifth Third Leasing Co.   Specific leased equipment
2004155597-9
  8-4-04   Orig   Weyerhaeuser Company   All southern yellow pine softwood
lumber which contains the mill number of Weyerhaueser mill or Weyerhaueser
contract mill with the Souther Pine Inspection Bureau grade stamp
2004164977-6
  8-18-04   Orig   New Holland Credit Company   Specific leased equipment
2005063167-9
  4-7-05   Orig   Fifth Third Leasing Co.   Specific leased equipment
2005154593-2
  9-1-05   Orig   The Fifth Third Leasing Co   Specific leased equipment
2005208657-3
  12-5-05   Orig   Citibank   Accounts receivable from Hubbell Incorporated
purchased by Citibank, N.A. per the terms of the Supplier Agreement between
Universal Forest Products Eastern Division, Inc. and Citibank, N.A.
2005223313-4
  12-30-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2005223316-0
  12-30-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006056960-4
  3-31-06   Orig   The Fifth Third Leasing Company   Specific leased equipment
2006146627-7
  8-24-06   Amend        
2006116468-3
  6-30-06   Orig   The Fifth Third Leasing Company   Specific leased equipment
2006146617-6
  8-24-06   Amend        
2006118673-0
  7-5-06   Orig   The Fifth Third Leasing Company   Specific leased equipment
2006146619-0
  8-24-06   Amend        
2006167608-2
  10-3-06   Orig   The Fifth Third Leasing Company   Specific leased equipment
2006168382-3
  10-4-06   Orig   The Fifth Third Leasing Company   Specific leased equipment
2006176585-3
  10-19-06   Orig   The Fifth Third Leasing Company   Specific leased equipment
2006194978-8
  11-21-06   Amnd        
2006208513-1
  12-15-06   Amnd        
2007001848-3
  1-3-07   Amnd        
2007013635-6
  1-24-07   Amnd        
2007013656-0
  1-24-07   Amnd        
2007005810-8
  1-10-07   Orig   Stimson Lumber Company   Consigned inventory

 

SCHEDULE 5.2(d) - Page 2



--------------------------------------------------------------------------------



 



DEBTOR: UNIVERSAL FOREST PRODUCTS WESTERN DIVISION, INC.
Filings with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
D877601
  2-25-02   Orig   Carlson Systems Corp.   Specific leased equipment
2003007078-8
  1-10-03   Orig   Fifth Third Bank, Chicago   Specific leased equipment
2003024850-7
  2-6-03   Orig   Mitek Industries, Inc.   Specific leased equipment
2003067261-9
  4-8-03   Orig   Miktek Industries, Inc.   Specific leased equipment
2003172854-4
  9-11-03   Orig   Universal Forest Products RMS, LLC   All purchased accounts
and related instruments, chattel paper, payment intangibles, notes and contract
rights
2004009853-6
  1-14-04   Orig   The Fifth Third Leasing Company.   Specific leased equipment
2004155595-5
  8-4-04   Orig   Weyerhaueser Company   All southern yellow pine softwood
lumber which contains the mill number of a Weyerhaueser mill or Weyerhaueser
contract mill with the Southern Pine Inspection Bureau grade stamp
2004237997-6
  12-8-04   Orig   Mellon US Leasing, a division of Mellon Leasing Corporation  
Specific leased equipment
2005128161-5
  7-18-05   Orig   Signode Packaging Systems   Debtor’s inventory of Signode
Packaging materials now or hereafter on the premises or on consignment to the
Debtor at the Debtor’s plant in Lafayette, CO
2005128873-4
  7-19-05   Orig   NMHG Financial Services, Inc.   Leased equipment
2007005811-0
  1-10-07   Orig   Stimson Lumber Company   Consigned inventory

 

SCHEDULE 5.2(d) - Page 3



--------------------------------------------------------------------------------



 



DEBTOR: UNIVERSAL FOREST PRODUCTS TEXAS LIMITED PARTNERSHIP
Filings with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
2003107485-2
  6-4-03   Orig   Fifth Third Leasing Co.   Specific leased equipment
2003107525-8
  6-4-03   Orig   Fifth Third Leasing Co.   Specific leased equipment
2003172856-8
  9-11-03   Orig   Universal Forest Products RMS, LLC   All purchased accounts
and related instruments, chattel paper, payment intangibles, notes and contract
rights
2004001965-5
  1-5-04   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2004115600-8
  8-4-04   Orig   Weyerhauser Company   All southern yellow pine softwood lumber
which contains the mill number of a Weyerhauser mill or Weyerhauser contract
mill with the Southern Pine Inspection Bureau grade stamp
200409763-7
  10-26-04   Orig   Fifth Third Leasing Co.   Specific leased equipment
200451942-9
  12-31-04   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2005035420-3
  2-24-05   Orig   Tennant Financial Services   Specific leased equipment
2005154593-2
  9-1-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2005223313-4
  12-30-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006118673-0
  7-5-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006146619-0
  8-24-06   Amend        
2006167339-1
  10-3-06   Orig   LaSalle Bank   Amounts deposited in funds established under
Trust Indenture relating to $4,200,00 City of Arlington Industrial Development
Bonds, Series 1999
2006167608-2
  10-3-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment

 

SCHEDULE 5.2(d) - Page 4



--------------------------------------------------------------------------------



 



DEBTOR: UNIVERSAL TRUSS, INC.
Filings with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
2003024850-7
  2-6-03   Orig   Mitek Industries, Inc   Specific leased equipment
2003067261-9
  4-8-03   Orig   Mitek Industries, Inc   Specific leased equipment
2004009852-4
  1-14-04   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2004155601-0
  8-4-04   Orig   Weyerhaeuser Company   All southern yellow pine softwood
lumber which contains the mill number of a Weyerhaueser mill or Weyerhauser
contract mill with the Southern Pine Inspection Bureau grade stamp
2005223316-0
  12-30-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006056960-4
  3-31-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006146627-7
  8-24-06   Amnd        

 

SCHEDULE 5.2(d) - Page 5



--------------------------------------------------------------------------------



 



DEBTOR: UFP VENTURES, INC.
Filing with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
2003172859-4
  9-11-03   Orig   Universal Forest Products RMS, LLC   All purchased accounts
and related instruments, chattel paper, payment intangibles, notes and contract
rights

 

SCHEDULE 5.2(d) - Page 6



--------------------------------------------------------------------------------



 



DEBTOR: UFP VENTURES II, INC.
Filing with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
2003172860-7
  9-11-03   Orig   Universal Forest Products RMS, LLC   All purchased accounts
and related instruments, chattel paper, payment intangibles, notes and contract
rights

 

SCHEDULE 5.2(d) - Page 7



--------------------------------------------------------------------------------



 



DEBTOR: UFP TRANSPORTATION, INC.
Filings with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
2004078478-3
  4-19-04   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006087049-9
  5-12-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006130513-8
  7-26-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006150856-8
  8-31-06   Amnd        
2006165241-2
  9-28-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006167495-1
  10-3-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006176585-3
  10-19-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006194978-8
  11-21-06   Amnd        
2006208513-1
  12-15-06   Amnd        
2007001848-3
  1-3-07   Amnd        
2007013635-6
  1-24-07   Amnd        
2007013656-0
  1-24-07   Amnd        
2007009850-6
  1-18-07   Orig   The Fifth Third Leasing Co.   Specific leased equipment

 

SCHEDULE 5.2(d) - Page 8



--------------------------------------------------------------------------------



 



DEBTOR: UNIVERSAL FOREST PRODUCTS RMS, LLC
Filing with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
2006043697-0
  3-10-06   Orig   Fifth Third Bank   Purchased accounts receivables and related
assets

 

SCHEDULE 5.2(d) - Page 9



--------------------------------------------------------------------------------



 



DEBTOR: UNIVERSAL FOREST PRODUCTS, INC.
Filings with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral 02440C
2003239718-6
2003239719-8   4-7-99
12-16-03
12-16-03   Orig
Amnd
Cont   General Electric Capital Corp   All accounts receivable for which Allied
Signal, Inc. is the account debtor and which have been purchased from the debtor
pursuant to agreement dated 3/17/99
D787464
  6-20-01   Orig   Citicorp Del Lease, Inc.   Specific leased equipment
2006078822-8
  5-1-06   Cont        
D925819
  6-21-02   Orig   Fleet Capital Corporation   Specific leased equipment
D941519
  8-1-02   Orig   Fifth Third Leasing Co.   Specific leased equipment
45530C
  9-26-02   Orig   Bank of the West   Specific leased equipment
2002006284-2
  11-5-02   Term        
2002019971-4
  12-6-02   Orig   Signode Packaging Systems   Debtor’s inventory of Signode
steel and plastic packaging strapping now or hereafter on the premises or on
consignment to debtor at debtor’s plant in Missouri
2003042726-6
  3-5-03   Orig   Toyota Motor Credit Cor.   Specific leased equipment
2003055481-1
  3-24-03   Orig   NMHG Financial Services, Inc.   Leased equipment
2003086865-2
  5-6-03   Orig   CIT Group/Equipment Financing   Specific leased equipment
2003169666-0
  9-8-03   Orig   Barloworld Handling   Parts inventory to support the Hyster
forklift at the customer locations
2003242165-8
  12-19-03   Orig   Leasenet Group, Inc   Specific leased equipment
2004023395-2
  2-3-04   Orig   Signode Container Industry Services   Debtor’s inventory of
Signode steel and plastic packaging strapping now or hereafter on the premises
or on consignment to debtor at debtor’s plant in Janesville, WI
2004073417-0
  4-9-04   Orig   The CIT Group/Equipment Financing, Inc.   Specific leased
equipment
2004078355-3
  4-19-04   Orig   Signode Container Industry Systems   Debtor’s inventory of
Signode steel and plastic packaging strapping now or hereafter on the premises
or on consignment to debtor at debtor’s plant in White Bear Lake, MN
2004078478-3
  4-19-04   Orig   The Fifth Third Leasing Company   Specific leased equipment
2004101765-2
  5-18-04   Orig   The CIT Group/Equipment Financing, Inc.   Specific leased
equipment
2004131047-6
  6-28-04   Orig   Citibank, N.A.   Accounts receivable from The Stanley Works
Co. purchased by Citibank, N.A. per the terms of the Supplier Agreement with
Citibank, N.A.
2004155596-7
  8-4-04   Orig   Weyerhaeuser Company   All southern yellow pine softwood
lumber which contains the mill number of a Weyerhaueser mill or Weyerhauser
contract mill with the Southern Pine Inspection Bureau grade stamp
2004170208-5
  8-26-04   Orig   Fifth Third Bank, Western Michigan   Specific leased
equipment

 

SCHEDULE 5.2(d) - Page 10



--------------------------------------------------------------------------------



 



                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
2004210586-4
  10-28-04   Orig   Leggett & Plant, Incorporated   Consigned inventory located
at 2100 Avalon Street, Riverside CA
2004249366-3
  12-27-04   Orig   FCC Equipment Financing, Inc.   Specific leased equipment
2004251940-5
  12-31-04   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2004251942-9
  12-31-04   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2005008396-7
  1-11-05   Orig   Citicapital Commercial Leasing   Specific leased equipment
2005008405-8
  1-11-05   Orig   Citicapital Commercial Leasing   Specific leased equipment
2005025154-6
  2-7-05   Orig   FCC Equipment Financing, Inc.   Specific leased equipment
2005030752-1
  2-15-05   Orig   FCC Equipment Financing, Inc.   Specific leased equipment
2005030755-7
  2-15-05   Orig   FCC Equipment Financing, Inc.   Specific leased equipment
2005128766-7
  7-19-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2005133985-8
  7-27-05   Orig   Citicapital Commercial Leasing   Specific leased equipment
2005134571-2
  7-28-05   Orig   Citicapital Commercial Leasing   Specific leased equipment
2005154593-2
  9-1-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2005169996-3
  9-29-05   Orig   Thompson Tractor Co., Inc   Specific equipment
2005171689-6
  10-3-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2005192830-2
  11-4-05   Orig   FCC Equipment Financing, Inc.   Specific leased equipment
2005192831-4
  11-4-05   Orig   FCC Equipment Financing, Inc.   Specific leased equipment
2005223313-4
  12-30-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2005223316-0
  12-30-05   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006043697-0
  3-10-06   Orig   Fifth Third Bank   Purchased accounts receivable and related
assets
2006044421-8
  3-13-06   Orig   Mellon US Leasing   Specific leased equipment
2006052008-2
  3-23-06   Orig   Thompson Tractor Co., Inc   Specific equipment
2006056960-4
  3-31-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006146627-7
  8-24-06   Amnd        
2006087049-9
  5-12-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006096911-9
  5-30-06   Orig   Canal Air, LLC   Specific leased equipment
2006116468-3
  6-30-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006146617-6
  8-24-06   Amnd        
2006118673-0
  7-5-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006146619-0
  8-24-06   Amnd        
2006130513-8
  7-26-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006150856-8
  8-31-06   Amnd        
2006165241-2
  9-28-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006167495-1
  10-3-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006167608-2
  10-3-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006167979-7
  10-3-06   Orig   Thompson Tractor Co., Inc   Specific equipment
2006168382-3
  10-4-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006176585-3
  10-19-06   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2006194978-8
  11-21-06   Amnd        
2006208513-1
  12-15-06   Amnd        
2007001848-3
  1-3-07   Amnd        
2007013635-6
  1-24-07   Amnd        
2007013656-0
  1-24-07   Amnd        
2007009850-6
  1-18-07   Orig   The Fifth Third Leasing Co.   Specific leased equipment
2007011797-6
  1-22-07   Orig   Thompson Tractor Co., Inc   Specific equipment
2007011798-8
  1-22-07   Orig   Thompson Tractor Co., Inc   Specific equipment

 

SCHEDULE 5.2(d) - Page 11



--------------------------------------------------------------------------------



 



DEBTOR: UNIVERSAL FOREST PRODUCTS OF MODESTO, L.L.C.
Filings with the Michigan Secretary of State, UCC Division:

                      Date of   Document         Filing Number   Filing   Type  
Secured Party   Collateral
2003038259-9
  2-27-03   Orig   Citicapital Commercial Leasing   Specific leased equipment
2003172858-2
  9-11-03   Orig   Universal Forest Products RMS, LLC   All purchased accounts
and related instruments, chattel paper, payment intangibles, notes and contract
rights

 

SCHEDULE 5.2(d) - Page 12



--------------------------------------------------------------------------------



 



Schedule 5.2(h)
List of Existing Investments, Loans and Advances

                              Balance   Legal Entity     Description   as of
12/30/06     Universal Forest Products, Inc.  
Officers Stock Notes Receivable
  $ 575,224          
Employers’ Stock Assistance Receivable
  $ 678,195          
Fleetfoot Note Receivable
    27,792          
(1) Cash Surrender Value of Investments for Deferred Compensation
    —          
(1) Current Market Value of Investments for Deferred Compensation
    —     UFP Insurance Ltd.  
AJ Ranch Note
  $ 548,534          
 
       
Total Investments, Loans and Advances
        $ 1,829,745          
 
     

      (1)  
These assets have an offsetting liability on the company’s balance sheet
representing an obligation for future distribution to officers and directors of
the company; therefore, the assets are not scheduled

 

 